Citation Nr: 0506407	
Decision Date: 03/07/05    Archive Date: 03/15/05

DOCKET NO.  99-04 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama



THE ISSUES

1.  Entitlement to an increased disability rating for right 
upper radicular group paresthesia, numbness, and weakness of 
the hand, currently rated as 20 percent disabling.

2.  Entitlement to a disability rating higher than 10 percent 
for a residual scar of a bone graft donor site on the right 
iliac crest, on appeal from the initial grant of service 
connection.

3.  Entitlement to an effective date earlier than March 1, 
1998 for the grant of a 20 percent disability rating for the 
service-connected right upper radicular group paresthesia, 
numbness, and weakness of the hand.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The veteran served on active duty from January 1977 to April 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 1998 RO rating decision which (1) granted 
service connection for a residual scar of a bone graft donor 
site on the right iliac crest, and assigned a 10 percent 
rating, effective from December 2, 1997; (2) denied an 
effective date of May 1, 1992 for the grant of a 20 percent 
rating for right upper radicular group paresthesia, numbness, 
and weakness of the hand; and (3) denied a rating in excess 
of 20 percent for right upper radicular group paresthesia, 
numbness, and weakness of the hand.  

In February 2004 the Board remanded this matter to the RO in 
order for the RO to provide the veteran notice of the 
provisions of 38 U.S.C.A. § 5103, 5103A, and 38 C.F.R. 
§ 3.159 (Veterans Claims Assistance Act of 2000).  

The record reflects that, in his June 1998 notice of 
disagreement with the May 1998 RO rating decision, the 
veteran also raised the issue of neck problems he was having 
related to the surgery he underwent in December 1997.  
Although the RO subsequently granted service connection for 
degenerative disc disease of the cervical spine, the RO has 
yet to consider whether the veteran may be entitled to a 
separate rating for a neck scar.  This issue is therefore 
referred to the RO for appropriate action.

Received from the veteran in June and September 1999 were 
statements in which he essentially contended he was no longer 
able to work due to his service-connected disabilities.  As 
this reasonably raises a claim for a total disability rating 
based on individual unemployability due to service-connected 
disability (TDIU), the issue of entitlement to a TDIU is 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran's right upper radicular group paresthesia, 
numbness, and weakness of the hand is manifested by no more 
than mild incomplete paralysis of the right (major) upper 
radicular group.

2.  The veteran's residual scar of a bone graft donor site on 
the right iliac crest is manifested by tenderness; there is 
no showing that the scar is deep, limits motion, or limits 
function of the right hip.

3.  The veteran submitted a request for an increased 
disability rating for his service-connected right upper 
radicular group paresthesia, numbness, and weakness of the 
hand on December 11, 1997.  

4.  The RO granted a temporary total rating (100 percent) 
effective for three months starting December 2, 1997, based 
on the veteran having undergone anterior cervical diskectomy 
and fusion at C3-4 and C4-5.  

5.  The RO thereafter granted a 20 percent rating for the 
service-connected right upper radicular group paresthesia, 
numbness, and weakness of the hand, effective from March 1, 
1998 (the day after the temporary total rating ended).

6.  The criteria for a 20 percent rating for the service-
connected right upper radicular group paresthesia, numbness, 
and weakness of the hand were objectively demonstrated as 
early as January 14, 1997.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
right upper radicular group paresthesia, numbness, and 
weakness of the hand have not been met.  38 U.S.C.A. § 1155 
(West Supp. 2002); 38 C.F.R. §§ 4.123, 4.124a, Diagnostic 
Codes 8510, 8610, 8710 (2004).

2.  The criteria for a rating in excess of 10 percent for 
residual scar of a bone graft donor site on the right iliac 
crest have not been met.  38 U.S.C.A. § 1155 (West Supp. 
2002); 38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 7803, 
7804, 7805 (2004).

3.  The criteria for an effective date of January 14, 1997 
for the grant of a 20 percent rating for the service-
connected right upper radicular group paresthesia, numbness, 
and weakness of the hand, have been met.  38 U.S.C.A. § 5110 
(West Supp. 2002); 38 C.F.R. § 3.400 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Right Upper Radicular Group
Paresthesia, Numbness, and Weakness of the Hand

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Each disability must be viewed in relation to its history and 
there must be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.1.  
Examination reports are to be interpreted in light of the 
whole recorded history, and each disability must be 
considered from the point of view of the appellant working or 
seeking work.  38 C.F.R. § 4.2.  Where there is a question as 
to which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating. Otherwise, the lower rating is to be assigned.  38 
C.F.R. § 4.7.

The record reflects that in December 1997 the veteran 
underwent an anterior cervical diskectomy and fusion at C3-4 
and C4-5, with iliac crest bone graft fusion from the right 
hip.  The RO granted a temporary total rating (100 percent) 
for the service-connected right upper radicular group 
disability, effective for three months, starting December 2, 
1997, based on the surgery.  The RO thereafter granted a 20 
percent rating for the service-connected right upper 
radicular group disability, effective from March 1, 1998 (the 
day after the temporary total rating ended).

Thus, the veteran's service-connected right upper radicular 
group paresthesia, numbness, and weakness of the hand is 
currently assigned a 20 percent rating under 38 C.F.R. § 
4.124a, Diagnostic Code 8610 (neuritis).  Diagnostic Code 
8610 applies to neuritis of the upper radicular group (fifth 
and sixth cervicals).

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete, paralysis.  The maximum rating 
which may be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate, or with sciatic nerve involvement, for moderately 
severe, incomplete paralysis.  38 C.F.R. § 4.123.

Disability ratings for diseases of the peripheral nerves 
under Diagnostic Code 8610 are based on relative loss of 
function of the involved extremity with attention to the site 
and character of the injury, the relative impairment of motor 
function, trophic changes, or sensory disturbances.  See 38 
C.F.R. § 4.120.

Since the veteran is right-hand dominant, his disorder is 
rated as impairment of the major upper extremity.  See 38 
C.F.R. § 4.69.

The scale for the evaluation of injury of the upper radicular 
nerve group (fifth and sixth cervicals) is found in 38 C.F.R. 
§ 4.124a, Diagnostic Code 8610.  A 20 percent evaluation is 
warranted for mild incomplete paralysis of the major upper 
extremity.  A 40 percent evaluation requires moderate 
incomplete paralysis of the major upper extremity.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8610.

The term "incomplete paralysis" with this and other 
peripheral nerve injuries, indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  38 C.F.R. § 
4.124a.

The veteran has contended that he should be entitled to 
higher rating for his service-connected right upper radicular 
group disability, citing troubles with his neck and right 
shoulder, hand, and arm.  The Board notes, however, that the 
veteran's claims regarding his neck problems have been 
addressed in the grant of service connection and the 
assignment of a 10 percent disability evaluation for 
degenerative disc disease of the cervical spine.  As the 
veteran has not appealed the 10 percent evaluation assigned 
for that disability, the Board will not addressed the 
evaluation assigned for that disability.  

With regard to the veteran's service-connected right upper 
radicular group disability, the Board notes that a higher 
rating of 40 percent is warranted if there is a showing of 
moderate incomplete paralysis or equivalent impairment.  
After a review of the competent medical evidence of record, 
the Board finds that the veteran's symptomatology more nearly 
approximates the criteria for a 20 percent rating under 
Diagnostic Code 8610 for mild incomplete paralysis.  

Competent medical evidence of record, including VA outpatient 
treatment records as well as VA examination reports, 
indicates that the veteran does not suffer from loss of 
reflexes, muscle atrophy, paralysis, or any documented 
organic changes.  Rather, the medical evidence of record 
shows that the veteran suffers primarily from sensory 
disturbances in his right upper extremity.  

VA treatment records have shown that the veteran complained 
of numbness, tingling, and pain in the right arm and hand.  
On VA examination in April 1998 it was noted that his right 
hand grip was slightly weaker than the left and he had 
decreased pain and touch sensation from the right mid to 
upper forearm and down.  It was noted that he had partial 
sensory deficit of the right hand.  A VA treatment record 
dated in March 1999 showed that he complained of decreased 
grip strength and hand pain and right shoulder pain with 
abduction of the right shoulder to 165 degrees and flexion to 
171 degrees.  On VA examination in July 1999 he reported that 
the tingling sensation in his right hand was slightly better, 
but he had decreased grip, strength, and sensitivity in both 
hands.  On VA examination in March 2000 he reported his 
symptoms had not changed since the last VA examination.  The 
diagnosis was status post cervical diskectomy with fusion, 
with mild to moderate right upper extremity nerve impairment.  

On VA examination in January 2002 the veteran complained of 
numbness, weakness, and decreased sensitivity in the right 
hand.  He reported that the cervical fusion in 1997 relieved 
the tingling in the right hand.  He denied flare-ups.  He 
reported it was worse in the morning, when he had complete 
numbness, which lasted about two hours.  He reported slight 
burning in the right forearm.  He had diminished sensation 
from the right wrist to the elbow.  He did not have two point 
or dull/sharp discrimination on the right side and had 
diminished sensory to monofilament on the right upper 
extremity.  The diagnoses included chronic right upper 
extremity numbness and mild functional loss.  

The Board finds that the veteran's symptomatology does not 
more nearly approximate the criteria for a 40 percent rating 
under Diagnostic Code 8610, as the veteran does not suffer 
from moderate incomplete paralysis or other symptoms such as 
moderate limitation of function, atrophy, or organic changes.  
On the most recent VA examination he moved his shoulder 
through a full range of motion and his biceps and forearms 
measured the same.  His grip was strong and his strength was 
+5 in the upper extremities.  The medical evidence of record 
shows that the veteran's service-connected disability is 
manifested primarily by sensory disturbances of the upper 
right extremity.  Thus, an increased evaluation for the 
veteran's service-connected right upper radicular group 
paresthesia, numbness, and weakness of the hand is therefore 
not warranted.

The Board will also consider whether referral to the Under 
Secretary for Benefits or the Director of the Compensation 
for an extraschedular rating is warranted.  Under 38 C.F.R § 
3.321(b)(1), in exceptional cases where schedular evaluations 
are found to be inadequate, consideration of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities may is made.  The 
governing norm in an exceptional case is a finding that the 
case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R § 3.321(b)(1).  In this case, the 
Schedule is not inadequate.  The Schedule does provide for 
higher ratings for the veteran's service-connected disability 
of right upper radicular group paresthesia, numbness, and 
weakness of the hand.  Moreover, as discussed above, the 
schedular criteria for a higher rating have not been shown.

The veteran has contended that he can no longer work due to 
his service-connected right upper radicular group disability, 
and that he was released from his job in June 1999 due to his 
"service-connected disabilities".  While the veteran's 
service-connected right upper radicular group disability may 
have had an adverse effect on his employment, it bears 
emphasizing that the schedular rating criteria are designed 
to take such factors into account.  The schedule is intended 
to compensate for average impairments in earning capacity 
resulting from service-connected disability in civil 
occupations.  See 38 U.S.C.A. § 1155.  The record reflects 
that the veteran has multiple service-connected disabilities, 
and there is no evidence of record showing that his right 
upper radicular group disability alone has markedly 
interfered with his employment.  With regard to 
hospitalization, the Board notes that the veteran was 
hospitalized for surgery related to his service-connected 
right upper radicular group disability in December 1997 only.  
Thus, it has not been shown that the veteran's service-
connected right upper radicular group disability required 
frequent periods of hospitalization or produced marked 
interference with the veteran's employment.  For these 
reasons, the assignment of an extraschedular rating for the 
veteran's right upper radicular group paresthesia, numbness, 
and weakness of the hand is not warranted.  38 C.F.R. 
§ 3.321.

Residual Scar on the Right Iliac Crest

Prior to August 30, 2002, scars, in pertinent part, were 
evaluated as following:  a maximum 10 percent evaluation was 
warranted for superficial scars that are poorly nourished 
with repeated ulceration.  38 C.F.R. § 4.118, Diagnostic Code 
7803.  A maximum 10 percent evaluation was warranted for 
superficial scars that were tender and painful on objective 
demonstration.  38 C.F.R. § 4.118, Diagnostic Code 7804.  
Scars could also be evaluated for limitation of functioning 
of the part affected.  38 C.F.R. § 4.118, Diagnostic Code 
7805.

The Board takes note of the amended criteria for rating the 
skin, effective August 30, 2002.  See 67 Fed. Reg. 49,596 
(July 31, 2002).  The new criteria provide for assignment of 
a 10 percent evaluation for scars other than on the head, 
face or neck, where such are deep and cause limited motion in 
an area exceeding six square inches; for scars covering an 
area of 144 square inches or greater even where superficial 
and without resulting motion limitation; for superficial 
unstable scar (characterized by a frequent loss of skin 
covering the scar); or a superficial scar that is painful on 
examination.  38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 
7803, 7804.  Otherwise, scars will continue to be rated on 
the limitation of motion of the affected part.  38 C.F.R. § 
4.118, Diagnostic Code 7805.

The Board notes that, as to the veteran's condition, there is 
no significant difference between the old and the revised 
regulations for rating skin scars.  The veteran has also been 
provided the revised rating criteria.  Thus, the Board finds 
that we may proceed with a decision on the merits of this 
appeal, with consideration of the original and revised 
regulations, without prejudice to the veteran.  See Bernard 
v. Brown, 4 Vet. App. 384, 393-394 (1993).

The Board has reviewed the claim under both the new and old 
regulations for rating skin disorders.  For the reasons and 
bases set forth below, the Board finds that the preponderance 
of the evidence is against the assignment of an evaluation 
higher than 10 percent for the veteran's service-connected 
right iliac scar under both the old and the new criteria.

In order for a higher rating to be assigned under the old or 
new criteria, under Diagnostic Code 7805, there would have to 
be a showing that the scar limited the function of the part 
affected.  There is however, no competent medical evidence of 
record to show that the scar of the right iliac crest affects 
the functioning of the veteran's right hip, nor has the 
veteran alleged any limitation of function.  

In addition, under the new criteria a higher rating could be 
assigned under Diagnostic Code 7801 which provides for 
disability ratings higher than 10 percent for a scar, other 
than on the head, face or neck, that is deep or creates 
limited motion, and consists of an area or areas exceeding 12 
square inches.  However, the competent medical evidence of 
record shows that the right iliac crest scar was 6 cm in 
length, and there was no depression of the scar.  Thus, the 
size and nature of these scars fails to qualify the veteran 
for a higher rating under Diagnostic Code 7801.  

On the most recent VA examinations, in 1999 and 2000, the 
veteran's right iliac crest scar was found to be well-healed, 
with no tenderness, and no keloid formation, no 
disfigurement, no underlying tissue loss, and no ulceration, 
breakdown or inflammation noted.  There was mild 
hyperpigmentation.  Thus, it is questionable whether the 
veteran's service-connected right iliac crest scar warrants 
even a 10 percent rating, based on this most recent medical 
evidence, however, the Board will not disturb the RO's 
findings in this regard.  

Therefore, absent objective manifestations of disability 
attributable to the service-connected scar, an evaluation in 
excess of 10 percent under the regulations in effect prior 
to, as well as after August 30, 2002, is not warranted.  
Since this case involves an initial rating on the granting of 
service connection, the Board also notes that the competent 
medical evidence of record shows that the right iliac crest 
scar has been no more than 10 percent disabling since the 
effective date of service connection; thus higher "staged 
ratings" are not warranted during any time since the 
effective date of service connection.  Fenderson v. West, 12 
Vet.App. 119 (1999).  Therefore, as the objective medical 
evidence preponderates against a finding for an evaluation in 
excess of 10 percent for a right iliac crest scar, the 
veteran's claim must be denied.

The Board has also considered whether the case should be 
referred for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  In this respect, the Board notes that the 
veteran has not required frequent periods of hospitalization 
for his scar.  In sum, there is no indication in the record 
of such an unusual disability picture that application of 
regular schedular standards is impractical, especially in the 
absence of any allegation of marked interference with 
employment.  Therefore, the Board finds that the criteria for 
submission for an extra-schedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.  

Earlier Effective Date

The general rule with respect to an award of increased 
compensation is that the effective date of such an award 
"shall not be earlier than the date of receipt of application 
therefor."  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).  
An exception to this rule applies under circumstances where 
evidence demonstrates that a factually ascertainable increase 
in disability occurred during the one-year period preceding 
the date of receipt of the claim for increased compensation.  
In that situation, the law provides that the effective date 
"shall be the earliest date as of which it is ascertainable 
that an increase in disability had occurred, if application 
is received within one year from such date."  38 U.S.C.A. § 
5110(b)(2) (West 2002). See 38 C.F.R. § 3.400(o)(2) (2003); 
Harper v. Brown, 10 Vet. App. 125 (1997).

The United States Court of Veterans Appeals (now the United 
States Court of Appeals for Veterans Claims, hereinafter the 
Court) has held that 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 
3.400(o)(2) are applicable only where an increase in 
disability precedes a claim for an increased disability 
rating; otherwise the general rule of 38 C.F.R. § 3.400(o)(1) 
applies. See Harper v. Brown, 10 Vet App 125, 126 (1997). 
Thus, three possible dates may be assigned depending on the 
facts of the case:

(1) if an increase in disability occurs after the claim is 
filed, the date that the increase is shown to have occurred 
(date entitlement arose) (38 C.F.R. § 3.400(o)(1));

(2) if an increase in disability precedes the claim by a year 
or less, the date that the increase is shown to have occurred 
(factually ascertainable) (38 C.F.R. § 3.400(o)(2)); 

(3) if an increase in disability precedes the claim by more 
than a year, the date that the claim is received (date of 
claim) (38 C.F.R. § 3.400(o)(2)).

Harper, 10 Vet App at 126. Thus, determining an appropriate 
effective date for an increased rating under the effective 
date regulations involves an analysis of the evidence to 
determine (1) when a claim for an increased rating was 
received and, if possible, (2) when the increase in 
disability actually occurred. 38 C.F.R. §§ 3.155, 
3.400(o)(2).

With respect to the first determination, a specific claim in 
the form prescribed by the Secretary must be filed in order 
for benefits to be paid to any individual under the laws 
administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 
3.151(a).  Any communication or action indicating intent to 
apply for one or more benefits under the laws administered by 
VA from a claimant may be considered an informal claim.  38 
C.F.R. § 3.155(a).  When a claim has been filed which meets 
the requirements of 38 C.F.R. § 3.151, an informal request 
for increase or reopening will be accepted as a claim.  38 
C.F.R. § 3.155(c).

VA must look to all communications from a claimant that may 
be interpreted as applications or claims - formal and 
informal - for increased benefits and is requested to 
identify and act on informal claims for benefits.  See 
Servello v. Derwinski, 3 Vet. App. 196 (1992).

The veteran was originally granted service connection for 
right upper radicular group paresthesia, numbness, and 
weakness of the hand by June 1994 rating decision and was 
assigned a 0 percent disability rating effective April 25, 
1992.  The veteran did not appeal this decision and it is 
final.  38 U.S.C.A. § 7105(c). 

By December 1997 rating decision, the RO granted a temporary 
total rating (100 percent), pursuant to 38 C.F.R. § 4.30, 
effective for three months starting December 2, 1997, based 
on the veteran having undergone anterior cervical diskectomy 
and fusion at C3-4 and C4-5.  The RO also granted a 20 
percent rating for the service-connected right upper 
radicular group paresthesia, numbness, and weakness of the 
hand, effective from March 1, 1998 (the day after the 
temporary total rating ended).  

The veteran has asserted that the effective date for the 20 
percent rating should be May 1, 1992, and subsequently 
perfected this appeal.

The Board must look at all the medical evidence and 
communications from the veteran subsequent to the final June 
1994 rating action to determine when an informal claim for 
increase was filed.  On February 28, 1997, VA received a 
statement in support of claim wherein the veteran indicated 
that he wished to reopen his claim for an increased 
evaluation for several disabilities, including "condition[] 
of the skeletal system (hand)."  He indicated he was treated 
by two private doctors and enclosed an authorization for 
release of information for Dr. Sica.  In a July 1997 rating 
decision the RO addressed the veteran's increased rating 
claims, interpreting the veteran's claim regarding "the 
skeletal system (hand)" as a claim for an increased rating 
for his service-connected status post fracture right ring 
finger.  

Received from the veteran on July 31, 1997 was a statement in 
support of claim wherein he appealed the July 1997 rating 
decision, including the "condition of the skeletal system 
(hand)".  A statement of the case was issued, however, the 
veteran did not perfect this appeal.  Received from the 
veteran in December 1997 was a statement in support of claim 
wherein he indicated he wished to file for an increased 
rating for his service-connected "condition of the skeletal 
system" and indicated he underwent surgery for this 
condition on December 2, 1997.

On review of the claims folder, the Board concludes that 
there is nothing that could be construed as an informal claim 
for an increased rating for the service-connected right upper 
radicular group paresthesia, numbness, and weakness of the 
hand, subsequent to the final 1994 rating action and prior to 
the veteran's statement received December 11, 1997.  Although 
the veteran filed claims for increased ratings for the 
"skeletal system (hand)", the RO interpreted this as a 
claim related to his service-connected right finger and the 
veteran did not indicate that he was referring to his 
service-connected right upper radicular group paresthesia, 
numbness, and weakness of the hand.  While the statement 
received from the veteran on December 11, 1997 referred to 
the disability as a service-connected condition of the 
skeletal system, he also attached medical records to his 
claim which clarified that he was seeking an increased rating 
pertaining to the right upper radicular group disability.  
Thus, the Board finds December 11, 1997 to be the date of 
claim for an increased evaluation.

Regarding when a factually ascertainable increase in 
disability occurs, the Board notes that disability ratings 
are determined by applying the criteria set forth in the VA 
Schedule for Rating Disabilities (rating schedule), found in 
38 C.F.R. Part 4.  Disability ratings are intended to 
compensate impairment in earning capacity due to a service- 
connected disorder.  38 U.S.C.A. § 1155.  In determining when 
it is factually ascertainable that an increase in disability 
has occurred, the term "increase" means increase to the next 
disability level.  Hazan v. Gober, 10 Vet. App. 511, 519 
(1997).

The severity of the veteran's right upper radicular group 
paresthesia, numbness, and weakness of the hand is 
ascertained pursuant to VA's rating schedule.  This 
disability has been rated pursuant to Diagnostic Code 8610, 
of which the criteria are cited above.

To determine whether the veteran is entitled to an earlier 
effective date for a 20 percent rating for right upper 
radicular group paresthesia, numbness, and weakness of the 
hand, the Board must consider whether the criteria for a 20 
percent evaluation were met prior to December 11, 1997.  

The medical evidence of record prior to December 11, 1997 
showed that the veteran had complaints of sensory 
disturbances related to his right arm and hand.  On January 
22, 1996 it was noted that the veteran had good peripheral 
pulses and the diagnoses included chronic right upper 
extremity neuropathy.  

On January 14, 1997 the veteran complained of numbness in the 
right hand.  A VA neurology note dated May 16, 1997 indicates 
that the veteran complained of tingling in the fingertips and 
difficulty discrimination objects by touch.  He reported that 
the symptoms began in the early 1990s and had worsened over 
the last few months.  He reported that the right was worse 
than the left, and that he currently had difficulty using 
utensils with his right hand.  Objective examination showed 
decreased sensation from pinprick as well as dullness in the 
right hand.  

In November 1997 the veteran was seen for complaint of right 
upper extremity numbness and clumsy hands.  In December 1997 
he underwent cervical diskectomy with fusion at C3-4 and C5-
6, due to symptoms including right upper extremity pain and 
numbness, right arm radiculitis, and clumsiness in both 
hands, right worse than left.  Under the criteria in effect 
at that time, a 20 percent evaluation for neuritis of the 
upper radicular group required a showing of mild incomplete 
paralysis.  See 38 C.F.R. § 4.124a, Diagnostic Code 8610.

As noted above the veteran's claim for an increased rating 
was pending since December 11, 1997.  Evaluation of the 
medical evidence supports a conclusion that the veteran 
experienced an increase in disability, supporting the 
assignment of a 20 percent disability evaluation, within one 
year of the December 11, 1997 claim.  As the veteran reported 
in May 1997 that he experienced worsening of symptoms within 
the past few months, and as there is reference to complaints 
of right hand numbness on January 14, 1997, the Board finds 
that it was ascertainable from January 14, 1997 that the 
veteran was entitled to a 20 percent disability rating for 
his right upper radicular group paresthesia, numbness, and 
weakness of the hand.  An effective date of January 14, 1997 
is therefore warranted for a 20 percent disability rating.  
See 38 C.F.R. § 3.400(o).

Although the veteran has contended he should be assigned a 20 
percent rating as early as April 1992, after he was 
discharged from service, the Board notes that under the laws 
and regulations pertaining to the assignment of effective 
dates, such an effective date is simply not permissible.  

Veterans Claims Assistance Act (VCAA)

The Board has considered the VCAA, Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 5100 
to 5107 (West 2002)) which includes an enhanced duty on the 
part of VA to notify a claimant of the information and 
evidence necessary to substantiate a claim for VA benefits.  
It also redefines the obligations of VA with respect to its 
duty to assist a claimant in the development of a claim.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (August 29, 2001) (codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  Also see 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
Following a complete review of the record evidence, the Board 
finds, for the reasons expressed below, that the development 
of the claim here on appeal has proceeded in accordance with 
the law and regulations. 
 
In this case, the rating decision appealed was made in May 
1998, before the VCAA was enacted, and the VCAA notice was 
given to the veteran in February 2004.  Fortunately, the 
Court acknowledged in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) that some claims were pending at the time the VCAA was 
enacted and that proper notice prior to the initial AOJ 
decision was impossible.  The Court specifically stated that 
it was not requiring the voiding or nullification of any AOJ 
decision, only finding that appellants are entitled to VCAA-
content-complying notice.  Thus, the timing of the notice in 
this matter does not nullify the rating action upon which 
this appeal is based.

VA has a duty under the VCAA to notify an appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim as well as to inform the 
appellant as to whose responsibility it is to obtain the 
needed information.  The appellant was informed of the 
requirements of the VCAA specifically in a letter dated in 
February 2004.  The Board finds that the information provided 
to the veteran specifically satisfied the requirements of 
38 U.S.C.A. § 5103 in that he was clearly notified of the 
evidence necessary to substantiate his claim and the 
responsibilities of VA and the veteran in obtaining evidence.  
Thus, the notification requirement of the VCAA has been 
satisfied.  

With regard to the duty to assist, the VCAA provides that VA 
shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate his claim unless 
no reasonable possibility exists that such assistance would 
aid in substantiating the claim.  The regulation provides 
that the veteran must cooperate fully with VA's reasonable 
efforts to obtain relevant records from non-Federal agency or 
department custodians and, if necessary, the veteran must 
authorize release of existing records in a form acceptable to 
the custodian holding the records.  38 C.F.R. § 3.159(c)(1).  
A review of the record shows that the RO has obtained and 
associated with the claims folder treatment records from all 
treatment providers cited by the veteran.  With regard to a 
VA examination, the Board finds that the veteran underwent VA 
examinations in March 1998, April 1998, July 1999, March 
2000, and January 2002 to assess the severity of his service-
connected disabilities.  Thus, the Board finds that VA has 
done everything reasonably possible to notify and to assist 
the veteran and that no further action is necessary to meet 
the requirements of the VCAA and the applicable implementing 
regulations.  


ORDER

A rating in excess of 20 percent for right upper radicular 
group paresthesia, numbness, and weakness of the hand is 
denied.

A rating in excess of 10 percent for a residual scar of a 
bone graft donor site on the right iliac crest is denied.

An effective date of January 14, 1997 for the grant of a 20 
percent disability rating for the service-connected right 
upper radicular group paresthesia, numbness, and weakness of 
the hand is granted, subject to controlling statutes and 
regulations governing the payment of monetary benefits.



	                     
______________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


